DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
Applicant's arguments have been considered but they are not persuasive.  However, the Examiner welcomes any suggestion(s) Applicant may have on moving prosecution forward.

Applicant argues:
“The above portions of Neumann refer to estimates of compilation time (and query
execution time).
However, compilation time in Neumann does not include a predicted query parsing time. Instead, the compilation time estimates the time to compile an intermediate representation into machine executable code.
Specifically, Neuman describes a query parser 226 that parses SQL to create operator
trees, wherein the query parser 226 is integrated with an intermediate compiler 230 or a query interpreter 228. The intermediate compiler 230 compiles each operator tree to form an
intermediate representation, and the query interpreter 228 interprets the intermediate representation directly to retrieve result sets from the databases 122.
In Neumann, a query execution selector 240 includes a compilation time estimator 244, wherein the compilation time estimator 244 estimates the time to compile the intermediate representation into machine executable code according to one or more query characteristics (e.g., the size of the intermediate representation).
Thus, the estimated compilation time of Neumann does not include the time required to parse the SQL, i.e., the predicted query parsing time recited in Applicant's claims.
The Office Action admits that Neumann does not disclose that the estimated time to
process/execute a query is an estimated amount of time necessary for a query parser to fully
parse a query into database constructs. Nonetheless, the Office Action cites Ramesh as teaching these limitations”

In response, the Examiner submits:
Applicant’s assertion that “the estimated compilation time of Neumann does not include the time required to parse the SQL, i.e., the predicted query parsing time recited in Applicant's claims” is not true.

It is well known in the art that compilation comprises parsing.  The Examiner respectfully submits US PGPUB 2009/0037404 by Lee et al., US PGPUB 2012/0089596 by Siddiqui et al., and US PGPUB 2017/0123877 by Gongloor et al. to show what one of ordinary skill in the art would know about the compilation of query.

Lee et al. teach that “processing queries typically comprise at least two phases – compilation and execution. During compilation, one or more database server processes perform many functions, such as parsing the query, determining what table(s), column(s), data type(s), etc., are involved” (Lee: at least ¶0003).

Siddiqui et al. teach optimization of query such as SQL and that compilation of query such as a SQL query “… includes a parsing process and an optimization process” (Siddiqui: at least ¶0020).

Gongloor et al. teach SQL query statements and that “parsing is the compilation of the statement, and includes optimization” (Gongloor: at least ¶0040).

Therefore, the time it takes to compile a query -- such as Neumann’s estimated compilation time -- actually would include estimated query parsing time.

Nevertheless, Neumann does not explicitly teach predicted query compilation time comprising predicted query parsing time.

Ramesh, however, explicitly discloses “predicted query parsing time” (Ramesh: at least Col. 6 Lines 10-13 & 42-43; “capture specific plan system run-time metric (e.g., Rscpu), specific plan elapsed time (Rset), parsing time (Pset)”).

Further, Ramesh teaches "optimizer decisions are based on cost, with the cost of each choice typically being related to the amount of system resources (e.g., CPU, I/O, memory, disk space, etc.) consumed by that choice. The cost of generating and executing a plan (generic or specific) for executing a request can be broken down into the cost to parse the request (referred to herein as parsing time) and some or all of the cost to execute the request (such as, for example, CPU time, I/O consumed, memory consumed, etc. or some combination of those factors; referred to hereinafter as a system run-time metric)" (Ramesh: at least Col. 5 Lines 32-38) and "generate (and estimate the cost of) a specific plan (block 410) Save specific plan cost estimate (cs)" (Ramesh: at least Col. 6 Lines 4-6).  The cost of a plan, as mentioned above, are “broken down into the cost to parse the request (referred to herein as parsing time) and some or all of the cost to execute the request (such as, for example, CPU time, I/O consumed, memory consumed, etc. or some combination of those factors”.  Another example of estimate plan cost is shown in 715 – Generate and Estimate Generic Plan – of Fig. 7 (Ramesh: at least Col. 6 Lines 27-28; “Generate and estimate a generic plan (Cg) (block 715)”).

 Applicant further argues:
The above portions of Ramesh state that optimizer decisions are based on cost, with the cost of generating and executing a plan broken down into the cost to parse the request and some or all of the cost to execute the request.
However, Ramesh uses actual parsing time for selecting between specific and generic plans. Specifically, Ramesh uses the actual elapsed time for parsing a request for the specific
plan (Pset), the actual elapsed time for parsing a request for the generic plan (Pget), and the
actual CPU path time for parsing a request for the specific plan (Pscpu), for a determination on whether to generate the specific plan or the generic plan.
As described in the above portions of Ramesh, the first time a request is seen, a specific plan is generated and then executed, wherein the actual values for Pset and Pscpu are captured during execution. See col. 6, lines 2-12 of Ramesh. If the same request is seen a second, third or subsequent time, then the actual values for Pset and Pscpu, not estimates for Pset and Pscpu, are used to determine whether to generate and execute the specific plan or a generic plan. See col. 6, lines 13 - col. 7, line 51 of Ramesh.	


In response, the Examiner submits:
Ramesh teaches "optimizer decisions are based on cost, with the cost of each choice typically being related to the amount of system resources (e.g., CPU, I/O, memory, disk space, etc.) consumed by that choice. The cost of generating and executing a plan (generic or specific) for executing a request can be broken down into the cost to parse the request (referred to herein as parsing time) and some or all of the cost to execute the request (such as, for example, CPU time, I/O consumed, memory consumed, etc. or some combination of those factors; referred to hereinafter as a system run-time metric)" (Ramesh: at least Col. 5 Lines 32-38).

Ramesh further discloses "Generate (and estimate the cost of) a specific plan (block 410) Save specific plan cost estimate (cs)" (Ramesh: at least Col. 6 Lines 4-6).  The cost of a plan, as mentioned above, are “broken down into the cost to parse the request (referred to herein as parsing time) and some or all of the cost to execute the request (such as, for example, CPU time, I/O consumed, memory consumed, etc. or some combination of those factors”.  Another example of estimate plan cost is shown in 715 – Generate and Estimate Generic Plan – of Fig. 7 (Ramesh: at least Col. 6 Lines 27-28; “Generate and estimate a generic plan (Cg) (block 715)”).
 
Applicant alleges that “if the same request is seen a second, third or subsequent time, then the actual values for Pset and Pscpu, not estimates for Pset and Pscpu, are used to determine whether to generate and execute the specific plan or a generic plan. See col. 6, lines 13 - col. 7, line 51 of Ramesh.”

However, while Ramesh teaches first, second and third “instances”, it does not teach that the instances are the same.  Therefore, the parsing time for one instance is actually not an actual parsing time for other instances.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended Claim 1 recites the “the query optimizer using the predicted query parsing time as a factor in making different optimizations for a query execution plan for the query, and producing the query execution plan for the query that accounts for the predicted query parsing time”.
Claim 1 previously recites “producing a query execution plan for the query that accounts for …”
Amended Claim 1 appears to now require optimizations to be done for a query execution plan and then producing the query execution plan following said optimizations.  A query execution plan that already exists should not be produced again.  Also, a method should not be able to perform optimizations or any other operations on a query execution plan before the query execution plan is produced.
Claims 2-11 depend from Claim 1, and are rejected for the same reason(s).
Amended Claim 12 recites newly added limitation that is similar to the limitation added to amended Claim 1, and is rejected for the same reason(s).
Claims 13-18 depend from Claim 12, and are rejected for the same reason(s).
Amended Claim 19 recites newly added limitation that is similar to the limitation added to amended Claim 1, and is rejected for the same reason(s).
Claim 20 depends from Claim 19, and is rejected for the same reason(s).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-9, 11-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 11,055,331 by Neumann et al. (“Neumann”) in view of US Patent 8,621,482 by Ramesh et al. (“Ramesh”).

As to Claim 1, Neumann teaches a method, comprising: 
predicting query compilation/execution times that comprise an estimated amount of time necessary to compile/execute a query, before a query parser fully parses the query (Neumann: at least Col. 3 Lines 28-31; “the process estimates query execution time and compilation time based on these query and database characteristics”; Col. 8 Lines 18-27 also disclose “execution time estimator 242, which estimates a query execution time according to one or more database characteristics (e.g., an estimated number of rows that will be accessed to retrieve a result set corresponding to the database query)” and “compilation time estimator 244, which estimates the time to compile the intermediate representation into machine executable code 254 according to one or more query characteristics (e.g., the size of the intermediate representation 252)”; note: estimates are obtained prior to next parsing), wherein the predicting comprises: 
processing the query to extract features present in the query (Neumann: at least Col. 1 Lines 5-6; “computer system identifies one or more of the query characteristics (e.g., the number of instructions associated with a database query)”); inputting the features to a trained machine-learning algorithm (Neumann: at least Col. 8 Lines 18-21 also disclose “execution time estimator 242, which estimates a query execution time according to one or more database characteristics (e.g., an estimated number of rows that will be accessed to retrieve a result set corresponding to the database query)”); and
receiving as an output from the trained machine-learning algorithm the predicted query compilation/execution times (Neumann: at least Col. 9 Lines 19-21; “each of the query execution time and the query compilation time is estimated based on both the query characteristics and the database characteristics”); and processing the predicted query compilation/execution times (Neumann: at least Col. 9 Lines 15-17; “the estimated query execution time and the estimated query compilation time are analyzed to determine whether they satisfy one or more of the interpretation criterion”) in a query optimizer (Neumann: at least Col. 14 Lines 25-29; “code optimization is applied by the optimizer 236 to generate optimized machine code when the estimated execution time is greater than the first execution time threshold 602 and the estimated compilation time is less than the second compilation time threshold 606”), the query optimizer using the predicted compilation/execution times as a factor in making different optimizations for a query execution plan for the query (Neumann: at least Col. 9 Lines 35-40; “the execution selector 240 implements a heuristic process to select an execution plan from the plurality of execution options 306, and the heuristic process minimizes the sum of the query compilation time and the query execution time”), and producing the query execution plan for the query that accounts for the predicted query compilation/execution times (Neumann: at least Col. 8 Lines 55-62; “Selection of a query execution plan from the plurality of query execution operation is therefore determined based on one or more query characteristics and one or more database characteristics. The query execution plan is selected to minimize the overall time (e.g., the selected query execution plan minimizes the sum of the estimated query compilation time and the estimated query execution time)”).
Neumann does not explicitly disclose, but Ramesh discloses said predicted time to compile/execute a query is a predicted query parsing time that comprises an estimated amount of time necessary for a query to fully parse a query (Ramesh: at least Col. 5 Lines 32-38; “cost of generating and executing a plan (generic or specific) for executing a request can be broken down into the cost to parse the request (referred to herein as parsing time)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ramesh’s feature of predicted time to compile/execute a query that is a predicted query parsing time that comprises (Ramesh: at least Col. 5 Lines 32-38) with Neumann’s method.
The suggestion/motivation for doing so would have been to obtain the cost of generating and executing a plan for executing a request (Ramesh: at least Col. 5 Lines 32-38).

As to Claim 3, Neumann and Ramesh teach the method of claim 1, wherein parsing further includes parsing the features as reserved syntax that identifies database operations for a given Data Manipulation Language (DML) format of the query (Ramesh: at least Col. 4 Lines 14-17; “for example … SELECT * FROM t1”; note: SELECT statement in DML format). 

As to Claim 4, Neumann and Ramesh teach the method of claim 3, wherein parsing further includes identifying the given DML format as a Structured Query Language (SQL) format (Ramesh: at least Col. 4 Lines 1 & 14-17; “SQL request” and “for example … SELECT * FROM t1”; note: SELECT statement in SQL format). 

As to Claim 7, Neumann and Ramesh teach the method of claim 1, wherein receiving further includes receiving the output as a classification identifier that identifies a classification time range that the estimated amount of time falls within (Ramesh: at least Col. 6 Lines 17-19; determining “if Pscpu is a small fraction (in one embodiment less than 1 percent; in one embodiment less than 5 percent; in one embodiment less than 10 percent) of Rscpu”; note: classifies as within 1 percent range, 5 percent range, 10 percent range).

As to Claim 8, Neumann and Ramesh teach the method of claim 1, wherein receiving further includes receiving the estimated amount of time as an actual predicted time for parsing the query by the query parser (Ramesh: at least Col. 6 Lines 17-19; determining “if Pscpu is a small fraction (in one embodiment less than 1 percent; in one embodiment less than 5 percent; in one embodiment less than 10 percent) of Rscpu”; note: predicted as less than 1 percent, 5 percent, 10 percent). 

As to Claim 9, Neumann and Ramesh teach the method of claim 1, wherein processing further includes passing the query to the query parser (Ramesh: at least Col. 3 Lines 64-67; “parser 205 interprets the SQL request (block 300)) and the estimated amount of time to the query optimizer for the producing of the query execution plan (Ramesh: at least Col. 1 Lines 43-44 & 46-47; “determining that the parsing time for executing the specific plan is not a small fraction of the system run-time metric for executing the specific plan”). 

As to Claim 11, Neumann and Ramesh teach the method of claim 1 further comprising: obtaining an actual processing/execution time (Neumann: at least Col. 8 Lines 18-21; “execution time estimator 242, which estimates a query execution time according to one or more database characteristics (e.g., an estimated number of rows that will be accessed to retrieve a result set corresponding to the database query”; Col. 11 Lines 24-27 further disclose “… adjust estimation parameters or thresholds. In this way, the estimated query execution and compilation times can better reflect actual query execution and compilation times”); and providing the actual processing/execution time with a query identifier for the query back to the trained machine-learning algorithm for dynamic learning and adjustment by the trained machine-learning algorithm based on the actual parsing processing/execution time (Neumann: at least Col. 8 Lines 48-51; “the query compilation time and the query execution time are estimated conservatively according to their worst case, and optionally adjusted to compensate for overestimation before the estimated query compilation and execution times are used to select the execution plan from among the plurality of execution options”).
Neumann does not explicitly disclose, but Ramesh discloses actual processing/execution time that is actual parsing execution time for parsing the query by the query parser (Ramesh: at least Col. 6 Lines 10-13 & 42-43; “capture specific plan system run-time metric (e.g., Rscpu), specific plan elapsed time (Rset), parsing time (Pset)” and “generic plan parsing time should be the same as the specific plan parsing time”) in order to to obtain the cost of generating and executing a plan for executing a request (Ramesh: at least Col. 5 Lines 32-38).

As to Claim 12, Neuuman teaches a method, comprising: iteratively training a machine-learning algorithm with features extracted from queries (Neumann: at least Col. 1 Lines 5-6; “computer system identifies one or more of the query characteristics (e.g., the number of instructions associated with a database query)”) and with actual compilation/execution times required (Neumann: at least Col. 8 Lines 18-21; “execution time estimator 242, which estimates a query execution time according to one or more database characteristics (e.g., an estimated number of rows that will be accessed to retrieve a result set corresponding to the database query”; Col. 11 Lines 24-27 further disclose “… adjust estimation parameters or thresholds. In this way, the estimated query execution and compilation times can better reflect actual query execution and compilation times”) and producing a trained machine-learning algorithm that when provided a candidate query with candidate features (Neumann: at least Col. 8 Lines 18-21 also disclose “execution time estimator 242, which estimates a query execution time according to one or more database characteristics (e.g., an estimated number of rows that will be accessed to retrieve a result set corresponding to the database query)”) produces as output a predicted compilation/execution time based on the candidate query (Neumann: at least Col. 3 Lines 28-31; “the process estimates query execution time and compilation time based on these query and database characteristics; Col. 8 Lines 18-21 further disclose “… estimates a query execution time according to one or more database characteristics”);
extracting the candidate features from the candidate query for execution against a database (Neumann: at least Col. 1 Lines 5-6; “computer system identifies one or more of the query characteristics (e.g., the number of instructions associated with a database query)”); inputting the candidate features into the trained machine-learning algorithm (Neumann: at least Col. 8 Lines 18-21 also disclose “execution time estimator 242, which estimates a query execution time according to one or more database characteristics (e.g., an estimated number of rows that will be accessed to retrieve a result set corresponding to the database query)”); receiving the predicted compilation/execution times back from the trained machine-learning algorithm (Neumann: at least Col. 8 Lines 18-21; “… estimates a query execution time according to one or more database characteristics”); and making different optimizations for a query execution plan (Neumann: at least Col. 9 Lines 35-40; “the execution selector 240 implements a heuristic process to select an execution plan from the plurality of execution options 306, and the heuristic process minimizes the sum of the query compilation time and the query execution time”) in a query optimizer (Neumann: at least Col. 14 Lines 25-29; “code optimization is applied by the optimizer 236 to generate optimized machine code when the estimated execution time is greater than the first execution time threshold 602 and the estimated compilation time is less than the second compilation time threshold 606”) based at least in part on the predicted compilation/execution times provided by the trained machine-learning algorithm (Neumann: at least Col. 8 Lines 55-62; “Selection of a query execution plan from the plurality of query execution operation is therefore determined based on one or more query characteristics and one or more database characteristics. The query execution plan is selected to minimize the overall time (e.g., the selected query execution plan minimizes the sum of the estimated query compilation time and the estimated query execution time)”) and producing the query execution plan for the candidate query that accounts for the predicted query compilation/execution times (Neumann: at least Col. 8 Lines 55-62; “Selection of a query execution plan from the plurality of query execution operation is therefore determined based on one or more query characteristics and one or more database characteristics. The query execution plan is selected to minimize the overall time (e.g., the selected query execution plan minimizes the sum of the estimated query compilation time and the estimated query execution time)”).
Neumann does not explicitly disclose, but Ramesh discloses said actual compilation/execution times required is actual parsing execution times required by a query parser when parsing the queries into database constructs for further processing by a query optimizer (Ramesh: at least Col. 6 Lines 17-19; determining “if Pscpu is a small fraction (in one embodiment less than 1 percent; in one embodiment less than 5 percent; in one embodiment less than 10 percent) of Rscpu”) and said predicted compilation/execution time is a predicted parsing execution time for the query parser based on the candidate query (Ramesh: at least Col. 6 Lines 10-13 & 42-43; “capture specific plan system run-time metric (e.g., Rscpu), specific plan elapsed time (Rset), parsing time (Pset)”; note: any query can be a candidate query).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ramesh’s features of said actual compilation/execution times required is actual parsing execution times required by a query parser when parsing the queries into database constructs for further processing by a query optimizer (Ramesh: at least Col. 6 Lines 17-19) and said predicted compilation/execution time is a predicted parsing execution time for the query parser based on the candidate query (Ramesh: at least Col. 6 Lines 10-13 & 42-43) with Neumann’s method.
The suggestion/motivation for doing so would have been to obtain the cost of generating and executing a plan for executing a request (Ramesh: at least Col. 5 Lines 32-38).

As to Claim 15, Neumann and Ramesh teach the method of claim 12, wherein producing further includes providing the candidate query to the query parser that produces database constructs from the candidate query (Ramesh: at least Col. 3 Lines 64-67; “parser 205 interprets the SQL request (block 300)) and providing the predicted parsing execution time with the database constructs to the query optimizer for producing the query execution plan (Ramesh: at least Col. 1 Lines 43-44 & 46-47; “determining that the parsing time for executing the specific plan is not a small fraction of the system run-time metric for executing the specific plan”). 

As to Claim 16, Neumann and Ramesh teach the method of claim 12, wherein providing further includes adjusting, by the query optimizer, the query execution plan based on a Service Level Agreement (SLA) associated with the candidate query in view of the predicted parsing execution time (Ramesh: at least Col. 1 Lines 43-44 & 46-47; “determining that the parsing time for executing the specific plan is not a small fraction of the system run-time metric for executing the specific plan. In response, the method may include generating a generic plan”; note: the agreement can be a guarantee that defines what percentage of the run-time metric a parsing occupies). 

As to Claim 17, Neumann and Ramesh teach the method of claim 12, further comprising, identifying an actual query execution time for executing the query execution plan (Ramesh: at least Col. 6 Lines 10-13 & 42-43; “capture specific plan system run-time metric (e.g., Rscpu), specific plan elapsed time (Rset), parsing time (Pset)” and “generic plan parsing time should be the same as the specific plan parsing time) and when the predicted parsing execution time and/or the actual query execution time exceeds a threshold amount of time, caching the query execution plan in memory (Ramesh: at least Col. 2 Lines 50-52; “generate and cache a generic plan based on a comparison of the system run-time metric and the parsing time for executing the specific plan”). 

As to Claim 18, Neumann and Ramesh teach the method of claim 12, further comprising, identifying resources required by the query execution plan and based on the predicted parsing execution time and a total number of the resources (Ramesh: at least Col. 1 Lines 43-44 & 46-47; “determining that the parsing time for executing the specific plan is not a small fraction of the system run-time metric for executing the specific plan. In response, the method may include generating a generic plan”) performing one or more of: scheduling the candidate query for execution to ensure a Service Level Agreement (SLA) for the candidate query is satisfied by the resources at a scheduled time; dynamically increasing priorities for the resources to ensure the SLA is satisfied at the scheduled time; and dynamically increase the total number of resources to ensure the SLA is satisfied (Ramesh: at least Col. 1 Lines 43-44 & 46-47; “… in response, the method may include generating a generic plan”; note: generating another plan as increasing number of resources). 

As to Claim 19, Neumann teaches a database, comprising: at least one hardware processor; a non-transitory computer-readable storage medium having executable instructions representing a compilation/execution time predictor (Neumann: at least Col. 8 Lines 18-27; “execution time estimator 242, which estimates a query execution time according to one or more database characteristics (e.g., an estimated number of rows that will be accessed to retrieve a result set corresponding to the database query)” and “compilation time estimator 244, which estimates the time to compile the intermediate representation into machine executable code 254 according to one or more query characteristics (e.g., the size of the intermediate representation 252)”), a query parser, and a query optimizer (Neumann: at least Col. 7 Lines 30-32 & 44-45; “query parser” and “logical optimizer”);
the compilation/execution time predictor configured to execute on the at least one hardware processor from the non-transitory computer-readable storage medium and to perform processing to: extract features from a query (Neumann: at least Col. 1 Lines 5-6; “computer system identifies one or more of the query characteristics (e.g., the number of instructions associated with a database query)”), process the features to provide a predicted compilation/execution time (Neumann: at least Col. 3 Lines 28-31; “the process estimates query execution time and compilation time based on these query and database characteristics”; Col. 8 Lines 18-27 also disclose “execution time estimator 242, which estimates a query execution time according to one or more database characteristics (e.g., an estimated number of rows that will be accessed to retrieve a result set corresponding to the database query)” and “compilation time estimator 244, which estimates the time to compile the intermediate representation into machine executable code 254 according to one or more query characteristics (e.g., the size of the intermediate representation 252)”), provide the query to the query parser (Neumann: at least Col. 7 Lines 30-32; “a query parser 226, which parses received queries 248 (e.g., SQL database queries)), and provide the predicted compilation/execution time to the query optimizer (Neumann: at least Col. 8 Lines 18-27; “… estimates a query execution time according to one or more database characteristics” and “… estimates the time to compile”);
the query parser configured to execute on the at least one hardware process from the non-transitory computer-readable storage medium and to perform processing to parse the query into the database constructs (Neumann: at least Col. 7 Lines 30-32; “… parses received queries 248 (e.g., SQL database queries) to create operator trees 250”); and
the query optimizer configured to execute on the at least one hardware processor from the non-transitory computer-readable storage medium and to perform processing to use the predicted compilation/execution time along with the database constructions as a factor in making different optimizations for a query execution plan for the query (Neumann: at least Col. 9 Lines 35-40; “the execution selector 240 implements a heuristic process to select an execution plan from the plurality of execution options 306, and the heuristic process minimizes the sum of the query compilation time and the query execution time”) and to produce the query execution plan for the query that accounts for the predicted query compilation/execution times (Neumann: at least Col. 8 Lines 55-62; “Selection of a query execution plan from the plurality of query execution operation is therefore determined based on one or more query characteristics and one or more database characteristics. The query execution plan is selected to minimize the overall time (e.g., the selected query execution plan minimizes the sum of the estimated query compilation time and the estimated query execution time)”).
Neumann does not explicitly disclose, but Ramesh discloses said compilation/execution time predictor as a query parsing time predictor (Ramesh: at least Col. 6 Lines 4-5; “generate (and estimate the cost of) a specific plan”) and said predicted compilation/execution time as predicted parsing execution time for the query parser to fully parse the query into database constructs (Ramesh: at least Col. 5 Lines 32-38; “cost of generating and executing a plan (generic or specific) for executing a request can be broken down into the cost to parse the request (referred to herein as parsing time)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ramesh’s features of said compilation/execution time predictor as a query parsing time predictor (Ramesh: at least Col. 6 Lines 4-5) and said predicted compilation/execution time a predicted parsing execution time for the query parser to fully parse the query into database constructs (Ramesh: at least Col. 5 Lines 32-38) with Neumann’s database.
The suggestion/motivation for doing so would have been to obtain the cost of generating and executing a plan for executing a request (Ramesh: at least Col. 5 Lines 32-38).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 11,055,331 by Neumann et al. (“Neumann”) in view of US Patent 8,621,482 by Ramesh et al. (“Ramesh”), and further in view of US Patent 5,761,493 by Blakeley et al. (“Blakeley”).

As to Claim 2, Neumann and Ramesh teach the method of claim 1.
Neumann and Ramesh do not explicitly disclose, but Blakeley discloses, wherein parsing further includes processing the parsing as a preprocessor of the query parser before the query parser fully parses the query into the database constructs (Blakeley: at least Abstract; “processing queries includes a preprocessor to parse, optimize, and translate object query language statements”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Blakeley’s feature of wherein parsing further includes processing the parsing as a preprocessor of the query parser before the query parser fully parses the query into the database constructs (Blakeley: at least Abstract) with method disclosed by Neumann and Ramesh.
The suggestion/motivation for doing so would have been to parse and optimize query embedded in a host language (Blakeley: at least Col. 12 Lines 24-26).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 11,055,331 by Neumann et al. (“Neumann”) in view of US Patent 8,621,482 by Ramesh et al. (“Ramesh”), and further in view of US PGPUB 2017/0323001 by Schwing et al. (“Schwing”).

As to Claim 5, Neumann and Ramesh teach the method of claim 4.
Neumann and Ramesh do not explicitly disclose, but Schwing discloses wherein identifying further includes identifying semantics within the query representing database views (Schwing: at least ¶¶0038-0039; “a query may be SELECT * from "CALCVIEW" T1 inner join "REGION_TABLE" T2 on T1. "region"=T2.="dimid". Next, at operational block 520, the selected calculation scenario may be optimized” and “… parse and compile the SQL query given by a user such that it can be represented in the form of one or more logical SQL (relational) operations. One logical SQL operator can thereby be a search (sub select) on a calculation view”), nested views (Schwing: at least ¶0039; “translate/unfold the nested calculation view query into a SQL plan”), and join indexes (Schwing: at least ¶0038; “a query may be SELECT * from "CALCVIEW" T1 inner join "REGION_TABLE" T2 on T1. "region"=T2.="dimid").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Schwing’s feature of wherein identifying further includes identifying semantics within the query representing database views (Schwing: at least ¶¶0038-0039), nested views (Schwing: at least ¶0039), and join indexes (Schwing: at least ¶0038) with method disclosed by Neumann and Ramesh.
The suggestion/motivation for doing so would have been to “define parameterized calculation schemas that are specialized when the actual query is issued” and “provide additional flexibility” by refining operations “upon invoking the calculation model” (Schwing: at least ¶0023).

As to Claim 6, Neumann, Ramesh and Schwing teach the method of claim 5, wherein identifying further includes recording with the features a frequency with which each semantic appears within the query (Schwing: at least ¶0017; “a calculation scenario 150 can include individual nodes 111-114 (e.g., calculation views), which in turn each define operations such as joining various physical or logical indexes and other calculation views (e.g., the CView.sub.4 node 114 is illustrated as a join of the CView.sub.2 node 112 and the CView.sub.3 node 113)”; note: frequency of nodes are records – here, count of 4 views represented by 4 nodes “which in turn each define operations such as joining various physical or logical indexes and other calculation views”; ¶0029 also discloses “converting one or more calculation views into relational database language format may be referred to herein as calculation "view unfolding".”; note: count of calculation views are tracked so that they can be unfolded).
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 11,055,331 by Neumann et al. (“Neumann”) in view of US Patent 8,621,482 by Ramesh et al. (“Ramesh”), and further in view of US PGPUB 2009/0106214 by Jain et al. (“Jain”).

As to Claim 10, Neumann and Ramesh teach the method of claim 1.
Neumann and Ramesh do not explicitly disclose, but Jain discloses further comprising: scheduling the query for execution at a scheduled time (Jain: at least ¶0039; “a scheduler is invoked to allocate time slot(s)”); and processing the query execution plan for the query against a database at the scheduled time (Jain: at least ¶0039; “execution of the modified plan eventually results in execution of the new continuous query at an appropriate time (depending on when its operators are scheduled for execution), in addition to execution of existing queries”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jain’s features of scheduling the query for execution at a scheduled time (Jain: at least ¶0039; “a scheduler is invoked to allocate time slot(s)”); and processing the query execution plan for the query against a database at the scheduled time (Jain: at least ¶0039) with the method disclosed by Neumann and Ramesh.
The suggestion/motivation for doing so would have been to allow for planning of query execution at an appropriate time (Jain: at least ¶0039, 0042).

Claims 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 11,055,331 by Neumann et al. (“Neumann”) in view of US Patent 8,621,482 by Ramesh et al. (“Ramesh”), and further in view of NPL “Regression-based Self-tuning Modeling of Smooth User-defined Function Costs for an Object-Relational Database Management System Query Optimizer” by Lee et al. (“Lee”).

As to Claim 13, Neumann and Ramesh teach the method of claim 12.
Neumann and Ramesh do not explicitly disclose, but Lee discloses wherein iteratively training further includes training the machine-learning algorithm as a regression-based neural network (Lee: at least 1.3 on pg. 674; “updating a cost function incrementally”; 1.4. Scope of the work on pg. 674 further discloses “regression achieves more accurate cost estimate”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee’s feature of wherein iteratively training further includes training the machine-learning algorithm as a regression-based neural network (Lee: at least 1.3 and 1.4 on pg. 674) method disclosed by Neumann and Ramesh.
The suggestion/motivation for doing so would have been to a provide modeling of “the execution costs of user-defined functions (UDFs) for the query optimizer” (Lee: at least Top of pg. 673).

As to Claim 14, Neumann and Ramesh teach the method of claim 12.
Neumann and Ramesh do not explicitly disclose, but Lee discloses wherein iteratively training further includes training the machine-learning algorithm as a classification-based neural network (Lee: at least 1.3 on pg. 674; “updating a cost function incrementally” and “… eventually the model becomes stable”; 1.4. Scope of the work on pg. 674 further discloses “regression achieves more accurate cost estimate”; note: classifies as stable or not; adapting stops when model becomes stable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee’s feature of training the machine-learning algorithm as a classification-based neural network (Lee: at least 1.3 and 1.4 on pg. 674) method disclosed by Neumann and Ramesh.
The suggestion/motivation for doing so would have been to a provide modeling of “the execution costs of user-defined functions (UDFs) for the query optimizer” (Lee: at least Top of pg. 673).

As to Claim 20, Neumann and Ramesh teach the database of claim 19.
Neumann and Ramesh do not explicitly disclose, but Lee discloses wherein query parsing time predictor is further configured to pass the features as input to a trained regression-based neural network (Lee: at least 2.1. ORDBMS’s extensible query optimizers on pg. 675; “a query typically has many possible execution strategies and a query optimizer chooses the most efficient one”; 1.4. Scope of the work on pg. 674 further discloses “regression achieves more accurate cost estimate”; note: features are parts of query and would be passed together with query) or a trained classification-based neural network and receive the predicted parsing execution time as output from the trained regression-based neural network or the trained classification-based neural network (Lee: at least 1.4. Scope of the work on pg. 674; “regression achieves more accurate cost estimate”; note: parsing cost is part of execution cost). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee’s features of wherein query parsing time predictor is further configured to pass the features as input to a trained regression-based neural network (Lee: at least 1.4. Scope of the work on pg. 674, 2.1. ORDBMS’s extensible query optimizers on pg. 675) or a trained classification-based neural network and receive the predicted parsing execution time as output from the trained regression-based neural network or the trained classification-based neural network (Lee: at least 1.4. Scope of the work on pg. 674) with the database disclosed by Neumann and Ramesh.
The suggestion/motivation for doing so would have been to a provide modeling of “the execution costs of user-defined functions (UDFs) for the query optimizer” (Lee: at least Top of pg. 673).

Relevant Prior Art
US PGPUB 2009/0037404 by Lee et al. discloses “processing queries typically comprise at least two phases – compilation and execution. During compilation, one or more database server processes perform many functions, such as parsing the query, determining what table(s), column(s), data type(s), etc., are involved” (Lee: at least ¶0003).

US PGPUB 2012/0089596 by Siddiqui et al. discloses optimization of query such as SQL and compilation of query such as a SQL query “… includes a parsing process and an optimization process” (Siddiqui: at least ¶0020).

US PGPUB 2017/0123877 by Gongloor et al. discloses SQL query statements and “parsing is the compilation of the statement, and includes optimization” (Gongloor: at least ¶0040).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30PM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.W./
Examiner, AU 2168
05 October 2022
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168